DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	 
Information Disclosure Statement
	The information disclosure statement submitted on 07/05/2022 has been considered by the Examiner and made of record in the application file.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,381,423. This is a statutory double patenting rejection.
Application: 17/810,813
U.S. Patent No. 11,381,423
1. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.
1. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: establish a pairing between the proximate wireless-enabled interactive programmable device and the gateway device via at least one of the plurality of wireless transceivers, send user interface instructions relative to the amenity to the proximate wireless-enabled interactive programmable device, and receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.
2. The gateway device as recited in claim 1, wherein the housing further comprises an in-wall electrical box.
2. The gateway device as recited in claim 1, wherein the housing further comprises an in-wall electrical box.
3. The gateway device as recited in claim 1, wherein the utility box further comprises a box selected from the group consisting of single gang utility boxes and double gang utility boxes.
3. The gateway device as recited in claim 1, wherein the utility box further comprises a box selected from the group consisting of single gang utility boxes and double gang utility boxes.
4. The gateway device as recited in claim 1, wherein the first physical port further comprises an RJ45 port.
4. The gateway device as recited in claim 1, wherein the first physical port further comprises an RJ45 port.
5. The gateway device as recited in claim 1, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
5. The gateway device as recited in claim 1, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
6. The gateway device as recited in claim 1, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
6. The gateway device as recited in claim 1, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
7. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially internal to the housing.
7. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially internal to the housing.
8. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially external to the housing.
8. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially external to the housing.
9. The gateway device as recited in claim 1, wherein each of the plurality of wireless transceivers further comprise an antenna.
9. The gateway device as recited in claim 1, wherein each of the plurality of wireless transceivers further comprise an antenna.
10. The gateway device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, and smart watches.
10. The gateway device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, and smart watches.
11. The gateway device as recited in claim 1, wherein the personal location device further comprises the proximate wireless-enabled interactive programmable device.
11. The gateway device as recited in claim 1, wherein the personal location device further comprises the proximate wireless-enabled interactive programmable device.
12. The gateway device as recited in claim 1, wherein the personal location device further comprises a single button personal location device.
12. The gateway device as recited in claim 1, wherein the personal location device further comprises a single button personal location device.
13. The gateway device as recited in claim 1, wherein the amenity is selected from a group consisting of lighting control, temperature control, speakers, window shade control, and door security.
13. The gateway device as recited in claim 1, wherein the amenity is selected from a group consisting of lighting control, temperature control, speakers, window shade control, and door security.
14. The gateway device as recited in claim 1, wherein the signal characteristics indicator is based on the beacon signal being received at the gateway device.
14. The gateway device as recited in claim 1, wherein the signal characteristics indicator is based on the beacon signal being received at the gateway device.
15. The gateway device as recited in claim 14, wherein the signal characteristics indicator is selected from a group consisting of signal strength measurements, phase angle measurements, and flight time measurements.
15. The gateway device as recited in claim 14, wherein the signal characteristics indicator is selected from a group consisting of signal strength measurements, phase angle measurements, and flight time measurements.
16. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, and generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator.
16. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.
17. The gateway device as recited in claim 16, wherein the first physical port further comprises an RJ45 port.
17. The gateway device as recited in claim 16, wherein the first physical port further comprises an RJ45 port.
18. The gateway device as recited in claim 16, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
18. The gateway device as recited in claim 16, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
19. The gateway device as recited in claim 16, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
19. The gateway device as recited in claim 16, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
20. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device.
20. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: establish a pairing between the proximate wireless-enabled interactive programmable device and the gateway device via at least one of the plurality of wireless transceivers, send user interface instructions relative to the amenity to the proximate wireless-enabled interactive programmable device, and receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,895. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Application: 17/810/813
U.S. Patent No. 10,999,895
1. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.
1. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: establish a pairing between the proximate wireless-enabled interactive programmable device and the gateway device via at least one of the plurality of wireless transceivers, send user interface instructions relative to the amenity to the proximate wireless-enabled interactive programmable device, receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device, generate a command signal, and send the command signal to the amenity; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.
2. The gateway device as recited in claim 1, wherein the housing further comprises an in-wall electrical box.
2. The gateway device as recited in claim 1, wherein the housing further comprises an in-wall electrical box.
3. The gateway device as recited in claim 1, wherein the utility box further comprises a box selected from the group consisting of single gang utility boxes and double gang utility boxes.
3. The gateway device as recited in claim 1, wherein the utility box further comprises a box selected from the group consisting of single gang utility boxes and double gang utility boxes.
4. The gateway device as recited in claim 1, wherein the first physical port further comprises an RJ45 port.
4. The gateway device as recited in claim 1, wherein the first physical port further comprises an RJ45 port.
5. The gateway device as recited in claim 1, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
5. The gateway device as recited in claim 1, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
6. The gateway device as recited in claim 1, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
6. The gateway device as recited in claim 1, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
7. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially internal to the housing.
7. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially internal to the housing.
8. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially external to the housing.
8. The gateway device as recited in claim 1, wherein the plurality of wireless transceivers is at least partially external to the housing.
9. The gateway device as recited in claim 1, wherein each of the plurality of wireless transceivers further comprise an antenna.
9. The gateway device as recited in claim 1, wherein each of the plurality of wireless transceivers further comprise an antenna.
10. The gateway device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, and smart watches.
10. The gateway device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, and smart watches.
11. The gateway device as recited in claim 1, wherein the personal location device further comprises the proximate wireless-enabled interactive programmable device.
11. The gateway device as recited in claim 1, wherein the personal location device further comprises the proximate wireless-enabled interactive programmable device.
12. The gateway device as recited in claim 1, wherein the personal location device further comprises a single button personal location device.
12. The gateway device as recited in claim 1, wherein the personal location device further comprises a single button personal location device.
13. The gateway device as recited in claim 1, wherein the amenity is selected from a group consisting of lighting control, temperature control, speakers, window shade control, and door security.
13. The gateway device as recited in claim 1, wherein the amenity is selected from a group consisting of lighting control, temperature control, speakers, window shade control, and door security.
14. The gateway device as recited in claim 1, wherein the signal characteristics indicator is based on the beacon signal being received at the gateway device.
14. The gateway device as recited in claim 1, wherein the signal characteristics indicator is based on the beacon signal being received at the gateway device.
15. The gateway device as recited in claim 14, wherein the signal characteristics indicator is selected from a group consisting of signal strength measurements, phase angle measurements, and flight time measurements.
15. The gateway device as recited in claim 14, wherein the signal characteristics indicator is selected from a group consisting of signal strength measurements, phase angle measurements, and flight time measurements.
16. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, and generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator.
16. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: establish a pairing between the proximate wireless-enabled interactive programmable device and the gateway device via at least one of the plurality of wireless transceivers, receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device, generate a command signal, and send the command signal to the amenity; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.
17. The gateway device as recited in claim 16, wherein the first physical port further comprises an RJ45 port.
17. The gateway device as recited in claim 16, wherein the first physical port further comprises an RJ45 port.
18. The gateway device as recited in claim 16, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
18. The gateway device as recited in claim 16, wherein the first physical port comprises a connection selected from the group consisting of CAT5 connections, CAT6 connections, and Ethernet connections.
19. The gateway device as recited in claim 16, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
19. The gateway device as recited in claim 16, wherein the wireless standards are selected from a group consisting of infrared (IR), 802.11, 802.15, 802.15.4, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), and Bluetooth.
20. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device.
20. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: establish a pairing between the proximate wireless-enabled interactive programmable device and the gateway device via at least one of the plurality of wireless transceivers, send user interface instructions relative to the amenity to the proximate wireless-enabled interactive programmable device, receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device, generate a command signal, and send the command signal to the amenity; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, the beacon signal including an operational alerts mode having a distress signal, generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,142,662. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,712,872. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,654,826. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,332,304. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,357,254. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,344,757. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,654,827. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,832,490. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,800,932. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,602,196. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,602,195. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,821. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,104,402. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,091,534. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,789. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645